DETAILED ACTION
Election/Restrictions
Claims 1-13 are withdrawn (and now cancelled) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
As to claim 14, this claim recites various limitations which lack antecedent basis.  For example:
(1) Claim 14, step a.ii.: “said bag”
(2) Claim 14, step e.i. “said resin side”, “said bag side”, and “said set in relative position”
As to claim 20, this claim uses the phrase “said feature” to refer to two separate/different features, which makes it unclear which is being discussed.
As to claim 21, this claim recites various limitations which lack antecedent basis.  For example:
(1) Claim 21, step a.ii.: “said bag”
(2) Claim 21, step e.i. “said resin side”, “said bag side”, and “said set in relative position”
As to claim 27, this claim uses the phrase “said feature” to refer to two separate/different features, which makes it unclear which is being discussed.
Other claims are rejected by dependence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,052,619. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader versions of those issues in the ‘619 Patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ashton (US 5,059,377) in view of Fergusson (US 20120175824).
As to claim 14, Ashton teaches a process for fabricating a composite part.  Ashton teaches a foam material (Fig. 5, item 60) that meets the claimed table comprising a contoured top surface and cavity (Fig. 5, item 60).  Ashton positions a bag with a contour (Fig. 5, item 46) on the surface of the foam and in the cavity of the foam.  
Ashton places an ABS layer (Fig. 5, item 32) that meets the claimed caul plate on the bag (Fig. 5, subsequently removed in Fig. 7).  Ashton’s ABS layer has a resin side and a bag side positioned against the bag during use.  See annotated figure below.  Ashton’s ABS layer has an aperture and a contour that correspond to the bag contour as claimed.  Ashton provides a winding (66) and/or shear ply (72) that extends through the ABS layer into the cavity of the Ashton foam material (Fig. 5, item 60).  Ashton teaches positioning a tape (84) that meets the claimed outer member on the winding and/or shear ply (66, 72).  The top layer of Ashton’s bag (46) meets the claimed cover, and cooperates with the bottom layer of Ashton’s bag to seal the composite material from the environment.  Ashton teaches a vacuum pump (90) and controlling the temperature of the composite (7:38-51) to cure into a substrate lay-up/resin medium.

    PNG
    media_image1.png
    400
    529
    media_image1.png
    Greyscale

Annotated Fig. 5 from Ashton (U.S. Patent 5,059,377)

Ashton is silent to a step of introducing a resin into the space.
However, Fergusson teaches a similar process of making a composite material where dry fabric is introduced into a vacuum bag, the bag is sealed, and introducing resin into the dry fabric reinforcement (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Fergusson resin injection into Jackson because this is the use of a known technique to improve a similar process in the same way.  Ashton provides a base process using prepreg materials upon which the claimed invention can be considered an improvement by its use of resin transfer molding to introduce the resin after layup.  However, Fergusson teaches a comparable process for fabricating composites improved in the same was as claimed.  One of ordinary skill in the art could have applied the known improvement to the Ashton device to provide the predictable result that the resin would simply be introduced after layup (instead of during layup in a prepreg process).
As to claim 21, Ashton teaches a process for fabricating a composite part.  Ashton teaches a foam material (Fig. 5, item 60) that meets the claimed table comprising a contoured top surface and cavity (Fig. 5, item 60).  Ashton positions a bag with a contour (Fig. 5, item 46) on the surface of the foam and in the cavity of the foam.  
Ashton places an ABS layer (Fig. 5, item 32) that meets the claimed caul plate on the bag (Fig. 5, subsequently removed in Fig. 7).  Ashton’s ABS layer has a resin side and a bag side positioned against the bag during use.  See annotated figure below.  Ashton’s ABS layer has an aperture and a contour that correspond to the bag contour as claimed.  Ashton provides a winding (66) and/or shear ply (72) that extends through the ABS layer into the cavity of the Ashton foam material (Fig. 5, item 60).  Ashton teaches positioning a tape (84) that meets the claimed outer member on the winding and/or shear ply (66, 72).  The top layer of Ashton’s bag (46) meets the claimed cover, and cooperates with the bottom layer of Ashton’s bag to seal the composite material from the environment.  Ashton teaches a vacuum pump (90) and controlling the temperature of the composite (7:38-51) to cure into a substrate lay-up/resin medium.

    PNG
    media_image1.png
    400
    529
    media_image1.png
    Greyscale

Annotated Fig. 5 from Ashton (U.S. Patent 5,059,377)

Ashton is silent to a step of introducing a resin into the space.
However, Fergusson teaches a similar process of making a composite material where dry fabric is introduced into a vacuum bag, the bag is sealed, and introducing resin into the dry fabric reinforcement (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Fergusson resin injection into Jackson because this is the use of a known technique to improve a similar process in the same way.  Ashton provides a base process using prepreg materials upon which the claimed invention can be considered an improvement by its use of resin transfer molding to introduce the resin after layup.  However, Fergusson teaches a comparable process for fabricating composites improved in the same was as claimed.  One of ordinary skill in the art could have applied the known improvement to the Ashton device to provide the predictable result that the resin would simply be introduced after layup (instead of during layup in a prepreg process).


Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ashton (US 5,059,377) in view of Fergusson (US 20120175824), and further in view of Lownsdale (US 20130241100).  Ashton and Fergusson teach the subject matter of claims 14 and 21 above under 35 U.S.C. 103.
As to claims 15 and 23, Ashton is silent to the claimed flange around the outer periphery.  However, Lownsdale teaches that composite articles (22) can be made on a tool (26) and providing the composite with flange around the periphery of the article.  In the combination, one making the article configuration of Ashton would have found it obvious to provide the Lownsdale flange to the Ashton article as a combination of prior art elements to a known method that yields a predictable result (a flange on the resulting article).  See MPEP 2143(I)(A).

Allowable Subject Matter
Claims 16 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 17-20 and 24-27 would be allowable by dependence on claim 16 or claim 23.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art does not teach or fairly suggest the claimed caul plate inlet formed in the caul plate.  Ashton provides a vacuum pump without any discussion of resin location.  Fergusson provides a resin inlet without any discussion of a caul, and therefore no teaching of forming a caul plate inlet formed in the caul plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742